Company at a Glance Tortoise MLP Fund, Inc. (NYSE: NTG) offers a closed-end fund strategy of investing in energy infrastructure MLPs and their affiliates, with an emphasis on natural gas infrastructure MLPs. Investment Focus NTG seeks to provide stockholders with a high level of total return with an emphasis on current distributions. The fund focuses primarily on “midstream” energy infrastructure MLPs that engage in the business of transporting, gathering and processing and storing natural gas and natural gas liquids (NGLs). Under normal circumstances, we invest at least 80 percent of NTG’s total assets in MLP equity securities with at least 70 percent of total assets in natural gas infrastructure MLP equity securities. Of the total assets in the fund, we may invest as much as 50 percent in restricted securities, primarily through direct investments in securities of listed companies. We do not invest in privately held companies and limit our investment in any one security to 10 percent. About Energy Infrastructure Master Limited Partnerships MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), the NYSE Alternext US and NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We primarily invest in MLPs and their affiliates in the energy infrastructure sector, with an emphasis on natural gas infrastructure MLPs. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. Natural gas infrastructure MLPs are companies in which over 50 percent of their revenue, cash flow or assets are related to the operation of natural gas or NGL infrastructure assets. Our investments are primarily in midstream (mostly pipeline) operations, which typically produce steady cash flows with less exposure to commodity prices than many alternative investments in the broader energy industry. With the growth potential of this sector along with our disciplined investment approach, we endeavor to generate a predictable and increasing distribution stream for our investors. An NTG Investment Versus a Direct Investment in MLPs We provide our stockholders an alternative to investing directly in MLPs and their affiliates. A direct MLP investment potentially offers an attractive distribution with a significant portion treated as return of capital, and a historically low correlation to returns on stocks and bonds. However, the tax characteristics of a direct MLP investment are generally undesirable for tax-exempt investors such as retirement plans. We are structured as a C Corporation — accruing federal and state income taxes based on taxable earnings and profits. Because of this innovative structure, pioneered by Tortoise Capital Advisors, institutions and retirement accounts are able to join individual stockholders as investors in MLPs. Additional features include: The opportunity for tax deferred distributions and distribution growth; Simplified tax reporting (investors receive a single 1099) compared to directly owning MLP units; Appropriate for retirement and other tax exempt accounts; Potential diversification of overall investment portfolio; and Professional securities selection and active management by an experienced adviser. Allocation of Portfolio Assets August 31, 2011 (Unaudited) A portfolio with an emphasis on natural gas infrastructure MLPs offers favorable fundamentals DOMESTIC ~90% of natural gas consumed domestically comes from the U.S.(1) Natural gas provides a means for greater energy independence ABUNDANT The U.S. has enough natural gas to last for 100 years(2) Improved technology is enabling natural gas production from new regions around the U.S., such as 20 key shale plays CLEAN & RELIABLE Produces less carbon and sulfur dioxide than coal(3) Reliable source versus wind and solar, which rely on the weather(4) Desirable fuel for environmentally-friendly power generation Energy Information Administration (2009) NaturalGas.org (2010) Environmental Protection Agency IFC International (2009) September 30, 2011 Dear Fellow Stockholders, August brought an interesting end to our third fiscal quarter. The broader equity markets were highly volatile, as investors struggled to process rapidly changing news and market conditions. As we are now in prime football season, you could think of natural gas infrastructure MLPs as solid offensive and defensive lines. Such positions do not get the flashy media attention that quarterbacks, running backs and wide receivers often do. However, without strong offensive and defensive lines, a team cannot win a championship. Likewise, natural gas infrastructure MLPs provide indispensable services. As a defensive sector, they have historically provided stability across economic cycles, but their offensive line continues to provide substantial, identifiable, contract-based infrastructure growth opportunities. As such, we continue to view natural gas infrastructure MLPs as a particularly attractive addition to an investor’s portfolio. Master Limited Partnership Sector Review and Outlook MLPs outperformed the S&P 500 during each month of the fiscal quarter, particularly so in the month of August. Overall, the Tortoise MLP Index™ posted a total return of (2.2) percent for the three month period ended Aug. 31, 2011, significantly outperforming that of the S&P 500’s total return of (8.9) percent for the same period. We believe the positive relative performance of MLPs was driven by the strength and predictability of their business models, as well as their attractive high current yield in a continuing low interest rate environment. We focus primarily on natural gas infrastructure MLPs, which have historically provided stable and growing distribution potential with a modest risk profile. While earlier in fiscal 2011, against a backdrop of commodity price volatility, the more commodity-sensitive MLPs generated superior short-term returns, pipeline MLPs significantly outperformed upstream MLPs during the month of August. The Tortoise Long-Haul Pipelines MLP Index™ generated a total return of (0.7) percent for the month ending Aug. 31, 2011, as compared to (3.9) percent for the Tortoise Upstream MLP Index™ during the same period. Demand for natural gas continues to increase, with over 17.1 billion incremental cubic feet per day expected through 2020. A significant portion of this additional demand stems from power generation companies’ conversion to natural gas. Natural gas provides a clean, reliable and inexpensive alternative to coal. We continue to see substantial infrastructure growth opportunities to accommodate the growing demand for natural gas. Company Performance Review and Outlook Our total return based on market value (including the reinvestment of distributions) for the third fiscal quarter ended Aug. 31, 2011 was (3.4) percent, as compared to the total return of the Tortoise MLP Index™ of (2.2) percent during the same period. For the nine months ended Aug. 31, 2011, our market-based total return was 6.2 percent, as compared to the total return of the Tortoise MLP Index™ of 4.6 percent for the same period. We paid a distribution of $0.41 per share ($1.64 annualized) to our stockholders on Sept. 1, 2011, an increase of 0.6 percent from our prior quarterly distribution of $0.4075. This represents an annualized yield of 6.7 percent based on the third fiscal quarter closing price of $24.41. Our payout ratio of distributions to distributable cash flow (DCF) for the fiscal quarter was 98.4 percent. For tax purposes, we currently expect at least 90 percent of NTG’s 2011 distributions to be characterized as return of capital, with the remainder characterized as qualified dividend income. A final determination of the characterization will be made in January 2012. Additional information about our financial performance is available in the Management’s Discussion section of this report. Conclusion It is in times like these that we remain particularly steadfast in our view that natural gas infrastructure MLPs provide investors with an attractive long-term investment opportunity across varying economic conditions. Thank you for your continued investment. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
